 326 NLRB No. 831NOTICE:  This opinion is subject to formal revision before publication in theBoard volumes of NLRB decisions.  Readers are requested to notify the Ex-ecutive Secretary, National Labor Relations Board, Washington, D.C.20570, of any typographical or other formal errors so that corrections canbe included in the bound volumes.DCM Mfg. Inc., a Wholly Owned Subsidiary of Drei-son International, Inc. and (UNITE!) Union ofNeedletrades, Industrial & Textile Employees,Cleveland Joint Board. Case 8ŒCAŒ30002September 11, 1998DECISION AND ORDERBY MEMBERS LIEBMAN, HURTGEN, AND BRAMEPursuant to a charge and amended charge filed on June23 and 26, 1998, respectively, the Acting General Coun-sel of the National Labor Relations Board issued a com-plaint and notice of hearing on July 9, 1998, alleging thatthe Respondent has violated Section 8(a)(5) and (1) of
the National Labor Relations Act by refusing the Union's
request to bargain following the Union's certification in
Case 8ŒRCŒ15695.  (Official notice is taken of the ﬁrec-ordﬂ in the representation proceeding as defined in theBoard's Rules and Regulations, Secs. 102.68 and
102.69(g); Frontier Hotel, 265 NLRB 343 (1982).)  TheRespondent filed an answer, with defenses, admitting inpart and denying in part the allegations in the complaint.On August 5, 1998, the Acting General Counsel filed aMotion for Summary Judgment.  On August 10, 1998,the Board issued an order transferring the proceeding to
the Board and a Notice to Show Cause why the motion
should not be granted.  The Respondent filed a response.The National Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Ruling on Motion for Summary JudgmentIn its answer the Respondent admits its refusal to bar-gain, but attacks the validity of the certification on thebasis of its objections to the election in the representationproceeding.All representation issues raised by the Respondentwere or could have been litigated in the prior representa-tion proceeding.  The Respondent does not offer to ad-duce at a hearing any newly discovered and previouslyunavailable evidence, nor does it allege any special cir-cumstances that would require the Board to reexaminethe decision made in the representation proceeding.  We
therefore find that the Respondent has not raised any
representation issue that is properly litigable in this un-fair labor practice proceeding.  See Pittsburgh PlateGlass Co. v. NLRB, 313 U.S. 146, 162 (1941).  Accord-ingly, we grant the Motion for Summary Judgment.1On the entire record, the Board makes the following                                                       1 The Respondent's motion to dismiss the General Counsel's motionand its demand that the complaint be dismissed is therefore denied.FINDINGS OF FACTI. JURISDICTIONAt all material times, the Respondent, an Ohio corpo-ration, with an office and place of business in Cleveland,Ohio, has been engaged in the manufacture of parts that
are used in trucks, buses, and military vehicles.2Annually, the Respondent, in conducting its businessoperations, sells and ships from its Cleveland, Ohio fa-cility, goods valued in excess of $50,000 directly topoints outside the State of Ohio.We find that the Respondent is an employer engagedin commerce within the meaning of Section 2(2), (6) and(7) of the Act and that the Union is a labor organization
within the meaning of Section 2(5) of the Act.II. ALLEGED UNFAIR LABOR PRACTICESA. The CertificationFollowing the election held March 20, 1998, the Unionwas certified on June 1, 1998, as the exclusive collective-bargaining representative of the employees in the fol-lowing appropriate unit:All production and maintenance employees employedby DCM Mfg., Inc. at its 4540 West 160th Street,Cleveland, Ohio facility, including material handlers,
inspectors, machine maintenance, building mainte-nance, assembly, machine operator, welders, lead per-sons, quality control, and R & D technicians, but ex-cluding all office clerical employees, inside sales em-ployees, professional employees, guards and supervi-sors as defined in the Act.The Union continues to be the exclusive representative un-der Section 9(a) of the Act.B. Refusal to BargainBy letter dated June 12, 1998, the Union requested thatthe Respondent recognize and bargain, and, by letterdated June 17, 1998, the Respondent has refused.  We
find that this refusal constitutes an unlawful refusal to
recognize and bargain in violation of Section 8(a)(5) and
(1) of the Act.CONCLUSIONS OF LAWBy refusing on and after June 17, 1998, to recognizeand bargain with the Union as the exclusive collective-bargaining representative of employees in the appropriateunit, the Respondent has engaged in unfair labor prac-tices affecting commerce within the meaning of Section8(a)(5) and (1) and Section 2(6) and (7) of the Act.REMEDYHaving found that the Respondent has violated Section8(a)(5) and (1) of the Act, we shall order it to cease and                                                       2 The description of the Respondent's business is as set forth in itsanswer. DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD2desist, to bargain on request with the Union, and, if anunderstanding is reached, to embody the understanding
in a signed agreement.To ensure that the employees are accorded the servicesof their selected bargaining agent for the period providedby the law, we shall construe the initial period of the cer-tification as beginning the date the Respondent begins tobargain in good faith with the Union. Mar-Jac PoultryCo., 136 NLRB 785 (1962); Lamar Hotel, 140 NLRB226, 229 (1962), enfd. 328 F.2d 600 (5th Cir. 1964), cert.denied 379 U.S. 817 (1964); Burnett Construction Co.,149 NLRB 1419, 1421 (1964), enfd. 350 F.2d 57 (10thCir. 1965).ORDERThe National Labor Relations Board orders that theRespondent, DCM Mfg., Inc., a Wholly Owned Subsidi-ary of Dreison International, Inc., Cleveland, Ohio, itsofficers, agents, successors, and assigns, shall1. Cease and desist from(a) Refusing to bargain with (UNITE!) Union of Nee-dletrades, Industrial & Textile Employees, ClevelandJoint Board, as the exclusive bargaining representative of
the employees in the bargaining unit.(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) On request, bargain with the Union as the exclusiverepresentative of the employees in the following appro-priate unit on terms and conditions of employment and, ifan understanding is reached, embody the understanding
in a signed agreement:All production and maintenance employees employedby DCM Mfg., Inc. at its 4540 West 160th Street,Cleveland, Ohio facility, including material handlers,inspectors, machine maintenance, building mainte-nance, assembly, machine operator, welders, lead per-sons, quality control, and R & D technicians, but ex-cluding all office clerical employees, inside sales em-ployees, professional employees, guards and supervi-sors as defined in the Act.(b) Within 14 days after service by the Region, post atits facility in Cleveland, Ohio, copies of the attachednotice marked ﬁAppendix.ﬂ3 Copies of the notice, onforms provided by the Regional Director for Region 8,after being signed by the Respondent's authorized repre-sentative, shall be posted by the Respondent and main-                                                       3 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading ﬁPosted by Order of the Na-tional Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board.ﬂtained for 60 consecutive days in conspicuous placesincluding all places where notices to employees are cus-tomarily posted.  Reasonable steps shall be taken by theRespondent to ensure that the notices are not altered,
defaced, or covered by any other material.  In the eventthat, during the pendency of these proceedings, the Re-spondent has gone out of business or closed the facilityinvolved in these proceedings, the Respondent shall du-plicate and mail, at its own expense, a copy of the noticeto all current employees and former employees employed
by the Respondent at any time since June 17, 1998.(c) Within 21 days after service by the Region, filewith the Regional Director a sworn certification of a re-sponsible official on a form provided by the Region at-testing to the steps that the Respondent has taken tocomply.Dated, Washington, D.C.  September 11, 1998Wilma B. Liebman,                        MemberPeter J. Hurtgen,                             MemberJ. Robert Brame III,                     Member(SEAL)          NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us topost and abide by this notice.WE WILL NOT refuse to bargain with (UNITE!) Unionof Needletrades, Industrial & Textile Employees, Cleve-land Joint Board, as the exclusive representative of theemployees in the bargaining unit.WE WILL NOT in any like or related manner interferewith, restrain, or coerce you in the exercise of the rightsguaranteed you by Section 7 of the Act.WE WILL NOT, on request, bargain with the Union andput in writing and sign any agreement reached on termsand conditions of employment for our employees in the
bargaining unit:All production and maintenance employees employedby us at our 4540 West 160th Street, Cleveland, Ohiofacility, including material handlers, inspectors, ma-chine maintenance, building maintenance, assembly,machine operator, welders, lead persons, quality con-trol, and R & D technicians, but excluding all office DCM MFG., INC.3clerical employees, inside sales employees, profes-sional employees, guards and supervisors as defined inthe Act.DCM MFG. INC., A WHOLLY OWNED SUB-SIDIARY OF DREISON INTERNATIONAL, INC.